Citation Nr: 1545157	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  09-25 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a disability manifested by chronic cough and cold.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for erectile dysfunction on a direct-incurrence basis.

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin rash.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to July 1988 with 16 years and 6 months of prior active service. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2009 and March 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Manila, the Republic of the Philippines (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in April 2011.  A transcript of that hearing is associated with the claims file.

In statements of record, the Veteran has raised a new claim of entitlement to service connection for erectile dysfunction as secondary to diabetes mellitus.  Although service connection for diabetes mellitus has been granted in the decision herein below, the new claim of entitlement to service connection for erectile dysfunction as secondary to diabetes mellitus has not been adjudicated by the RO, and is not for appellate consideration by the Board at this time.  As such, it is referred to the RO for appropriate action.

The reopened claims of entitlement to service connection for a disability manifested by chronic cough and cold; entitlement to service connection for a low back disability; entitlement to service connection for a skin rash; and entitlement to service connection for a right knee disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The weight of the probative evidence of record shows that the Veteran was diagnosed with diabetes mellitus, type II, within one year of discharge from service and was prescribed exercise and diet changes at that time.

2.  A May 2007 rating decision denied service connection for erectile dysfunction, a disability manifested by chronic cough and cold, hypertension, low back pain, skin rash, and a right knee disability.  The Veteran did not appeal the May 2007 decision or submit new and material evidence within the one-year appeal period of that decision.

3.  Evidence received since the May 2007 rating decision is new and material and sufficient to reopen the claims of entitlement to service connection for a disability manifested by chronic cough and cold, low back pain, skin rash, and a right knee disability.

4.  Evidence received since the May 2007 rating decision with respect to the claims for entitlement to service connection for erectile dysfunction and hypertension is new, but does not relate to an unestablished fact necessary to substantiate the claims and does not raise a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  With consideration of the benefit of the doubt, diabetes mellitus, type II, is presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(a), 3.310 (2014).

2.  The May 2007 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

3.  Evidence received to reopen the claim of entitlement to service connection for a chronic cough and cold disability is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).

4.  Evidence received to reopen the claim of entitlement to service connection for a low back disability is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).

5.  Evidence received to reopen the claim of entitlement to service connection for a skin disability is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).

6.  Evidence received to reopen the claim of entitlement to service connection for a right knee disability is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).

7.  Evidence received to reopen the claim of entitlement to service connection for erectile dysfunction is not new and material, and therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).

8.  Evidence received to reopen the claim of entitlement to service connection for hypertension is not new and material, and therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim for entitlement to service connection for diabetes mellitus, type II, and his claims to reopen the claims of entitlement to service connection for a disability manifested by chronic cough and cold, low back pain, skin rash, and a right knee disability, the Board is taking action favorable to the Veteran by granting service connection for diabetes mellitus and reopening the claims for entitlement to service connection for a disability manifested by chronic cough and cold, low back pain, skin rash, and a right knee disability.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist with regard to these claims, such error was harmless and need not be further considered as this decision poses no risk of prejudice to the Veteran.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014)

With regard to the Veteran's claims to reopen the issues of entitlement to service connection for erectile dysfunction and hypertension, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326.  Letters dated in October 2008 and February 2011 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App 1 (2006). 

The Veteran's service treatment records, service personnel records, VA medical treatment records, and identified private medical treatment records have been obtained.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The Veteran did not undergo VA examinations with regard to his claims to reopen the issues of entitlement to service connection for erectile dysfunction and hypertension.  VA is not required to provide a VA examination or obtain a medical opinion in response to a claim to reopen if new and material evidence has not been presented.  See 38 C.F.R. § 3.159(c)(4).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's hearing, the Veterans Law Judge (VLJ) solicited information regarding any outstanding evidence pertinent to the claims on appeal and asked questions to ascertain the onset of the Veteran's claimed disabilities, and any relationship between these conditions and his service.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran that has yet to be obtained.  The hearing focused on the evidence necessary to substantiate the Veteran's claims.  Under these circumstances, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In addition, certain chronic diseases, such as diabetes mellitus, type II, and hypertension, may be presumed to have been incurred in, or aggravated by, service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014).  Also, service connection on the basis of continuity of symptomatology can be established for the chronic diseases specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

I.  Diabetes Mellitus, Type II

The Veteran contends that service connection for diabetes mellitus, type II, is warranted.  During his April 2011 hearing before the Board, he testified that he served onboard the U.S.S. CHEVALIER which served in the waters off the coast of Vietnam, and that, as such, he was exposed to herbicide agents during his military service.  See 38 C.F.R. § 3.309(e) (2014).  He also alleges that he was diagnosed with diabetes mellitus, type II, within one year of his discharge from active duty service.  See 38 C.F.R. § 3.309(a) (2014).  

As service connection is established for diabetes mellitus in the decision herein below as a chronic disease demonstrated within one year of service, pursuant to 38 C.F.R. § 3.309(a), the Board will not address whether service connection is warranted for diabetes mellitus based on herbicide exposure, pursuant to the provisions of 38 C.F.R. § 3.309(e), as such issue has been rendered moot since it would provide no additional benefit.  

Service connection for diabetes mellitus may be granted if the disease manifests to a compensable degree within one year from the date of separation from service.  38 C.F.R. § 3.307(a)(3); 3.309(a) (2014).  Diagnostic Code 7913, which outlines the rating criteria for diabetes mellitus, states that a 10 percent rating is assigned for service-connected diabetes mellitus if manageable by restricted diet only.  Note 2 reflects that, when diabetes mellitus has been conclusively diagnosed, a glucose tolerance test is not requested solely for rating purposes.  38 C.F.R. § 4.119 (2014).

The VA treatment records and private medical records in the claims file reflect diagnoses of and treatment for diabetes mellitus, type II.  

The Veteran's service treatment records do not reflect a diagnosis of diabetes mellitus.  However, the Veteran has consistently provided a history of diagnosis of diabetes in 1989, within one year of his discharge from service.  Moreover, in a June 2006 private treatment letter, Dr. Mangaser noted that she began treating the Veteran for diabetes mellitus in 2003, but that the Veteran was diagnosed with diabetes mellitus, type II, in 1989, and that he required a special diet and exercise at that time to manage his disability.  In a June 2008 record, she reiterated that the Veteran was diagnosed with diabetes mellitus, type II, in June 1989.

Although there is one notation in the Veteran's VA treatment records suggesting that diabetes mellitus was diagnosed in approximately 2000, and one VA treatment record which suggests that diabetes was diagnosed in approximately 2004, the VA treatment records do not state what evidence these findings are based upon.

In light of the evidence suggesting that the Veteran was diagnosed with diabetes mellitus in June 1989 and that he required a special diet and exercise at that time, which would meet the criteria for a 10 percent disability rating under the pertinent rating criteria, while the evidence is somewhat equivocal, it has nonetheless placed the record in relative equipoise.  As such, resolving all doubt in his favor, the Board finds that service connection for diabetes mellitus, type II, on a presumptive basis has been substantiated.  Consequently, affording the Veteran the benefit of the doubt, service connection for diabetes mellitus, type II, is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  New and Material Evidence Claims

Service connection for erectile dysfunction, a disability manifested by chronic cough and cold, hypertension, low back pain, skin rash, and right knee disability was denied by the RO in a May 2007 rating decision.  The RO notified the Veteran of its decision that same month.  The Veteran did not appeal the May 2007 rating decision, and no evidence which may constitute new and material evidence was received within the one-year appeal period.  Thus, that decision is final and new and material evidence must be received to reopen those claims.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

The Veteran contends that he has submitted new and material evidence sufficient to reopen the claims of entitlement to service connection for erectile dysfunction, a disability manifested by chronic cough and cold, hypertension, low back pain, skin rash, and right knee disability.  

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014). 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit  noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The May 2007 rating decision denied entitlement to service connection for a disability manifested by chronic cough and cold because the evidence did not demonstrate a conclusive diagnosis of a disability and merely showed symptoms; low back pain because the evidence did not show a permanent residual or chronic disability; skin rash because there was no evidence of a permanent residual or chronic disability; right knee disability because there was no evidence of a diagnosed disability; erectile dysfunction because there was no evidence linking erectile dysfunction to active duty service or a service-connected disability; and hypertension because there was no evidence relating hypertension to service or showing that it manifested to a degree of 10 percent or more within one year of service discharge.

In this instance, the RO determined that new and material evidence was not presented to reopen any of the claims.  The Board does not have jurisdiction to consider a claim which was previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, the Board must first decide whether evidence has been received that is both new and material to reopen the claims.  Consequently, the Board will adjudicate the question of whether new and material evidence has been received, furnishing a complete explanation as to its reasons and bases for such a decision.

After a thorough review of the evidence of record, the Board concludes that new and material evidence has been received to reopen the claims of entitlement to service connection for a chronic disability manifested by cough and cold; low back pain; skin rash; and a right knee disability.  Specifically, evidence received since the RO's May 2007 rating decision specifically shows evidence of diagnosed disabilities of these disorders.  In that regard, March 2009 private treatment records from Dr. Fernandez reflect a diagnosis of degenerative changes of the lumbar spine confirmed by X-ray and a chronic sinus disability resulting in frequent cough and colds, also confirmed by X-ray.  Additionally, a February 2009 VA treatment record notes a diagnosis of degenerative joint disease of the knees, and a March 2011 VA treatment record reveals a diagnosis of dermatomycoses (t. cruris) of the inguinal area.  

This evidence is new because it was not of record at the time of the May 2007 rating decision.  It is material because it relates to unestablished facts necessary to substantiate the claims.  As noted above, the claimed disabilities of chronic cough and cold, low back pain, skin rash, and right knee disorder were denied by the RO in May 2007 because the evidence did not show diagnosed chronic disabilities.  As evidence showing diagnoses of chronic disabilities has been associated with the claims file since that time, the Board finds this evidence to be new and material.  Accordingly, the Veteran's claims for entitlement to service connection for a disability manifested by chronic cough and cold, to include a sinus disorder; a low back disability, to include degenerative disc disease; a skin rash, to include dermatomycoses; and a right knee disability, to include degenerative joint disease, are reopened.

However, the Board finds that new and material evidence has not been received to reopen the claims of entitlement to service connection for erectile dysfunction and hypertension on a direct-incurrence basis.  Since the RO's May 2007 rating decision, new evidence in the form of VA treatment records, private treatment records, and lay statements and testimony has been received.  In that regard, VA treatment records from 2006 through 2014 reflect diagnoses of and treatment for erectile dysfunction and hypertension, but do not suggest an etiology for either disorder.  

Similarly, private treatment records received since the May 2007 rating decision show diagnoses of and treatment for hypertension.  A June 2008 private record from Dr. Mangaser indicates that hypertension was diagnosed in 1988; however, this evidence is duplicative of evidence in the claims file at the time of the May 2007 rating decision, as she had submitted a similar statement in June 2006; thus, this is not new evidence.  Additionally, while the Veteran testified during his April 2011 hearing before the Board that he received treatment from Dr. Orlino for hypertension since 1988, this is also duplicative of evidence in the claims file, as a June 2006 statement from Dr. Orlino, of record at the time of the May 2007 rating decision, indicates a diagnosis of hypertension in 1988.  Accordingly, the evidence indicating that hypertension may have been diagnosed within one year of service discharge is not new evidence.  It was considered by the RO in its May 2007 rating decision, and the RO did not find it to be probative evidence.  None of the new evidence references the etiology of the Veteran's hypertension.

The Board acknowledges the Veteran's belief that his erectile dysfunction is related to his service-connected diabetes mellitus.  In that regard, this appears to be a new theory of entitlement regarding the etiology of his erectile dysfunction.  While a new theory of entitlement cannot be the basis to reopen a claim under 38 U.S.C. § 7104(b), if the evidence supporting a new theory of entitlement constitutes new and material evidence, then VA must reopen the claim.  Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008).  Review of the evidence reflects that the VA has not received any evidence in support of this new theory, suggesting a link between the Veteran's erectile dysfunction and his service-connected diabetes mellitus, type II.  Accordingly, the Veteran's new theory of entitlement does not constitute new and material evidence sufficient to reopen his claim.  

The claims for entitlement to service connection for erectile dysfunction and hypertension were denied in May 2007 because the evidence did not show that hypertension or erectile dysfunction are related to active duty service or that hypertension was manifested to a degree of 10 percent or more within one year of service or was otherwise related to service.  Although some of the evidence received since the May 2007 rating decision is new, that evidence does not relate to an unestablished fact necessary to substantiate the claims and does not raise a reasonable possibility of substantiating the claims.  In that regard, none of the new evidence is relevant to the etiology of the Veteran's hypertension or erectile dysfunction on a direct-incurrence basis.  Additionally, as noted above, some of the evidence received is not new, and is duplicative of evidence already in the claims file at the time of the May 2007 rating decision.  As no new evidence has been received pertinent to these findings, the Board finds that new and material evidence has not been received.  Accordingly, the claims for entitlement to service connection for erectile dysfunction and hypertension on a direct-incurrence basis are not reopened.

As new and material evidence has not been submitted to reopen the finally disallowed claims of entitlement to service connection for erectile dysfunction and hypertension on a direct-incurrence basis, the benefit of the doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

Service connection for diabetes mellitus, type II, is granted.

New and material evidence having been received, the Veteran's claim for entitlement to service connection for a chronic cough and cold disability is reopened, and, to that extent only, the appeal is granted.

New and material evidence having been received, the Veteran's claim for entitlement to service connection for a low back disability is reopened, and, to that extent only, the appeal is granted.

New and material evidence having been received, the Veteran's claim for entitlement to service connection for a skin disability is reopened, and, to that extent only, the appeal is granted.

New and material evidence having been received, the Veteran's claim for entitlement to service connection for a right knee disability is reopened, and, to that extent only, the appeal is granted.

New and material evidence not having been received, the Veteran's appeal to reopen the claim for entitlement to service connection for erectile dysfunction is not reopened and the appeal is denied.

New and material evidence not having been received, the Veteran's appeal to reopen the claim for entitlement to service connection for hypertension is not reopened and the appeal is denied.


REMAND

The RO did not reopen the Veteran's claims for entitlement to service connection for a chronic cough and cold disability, to include a sinus disorder, a low back disability, a skin rash, and a right knee disability; thus, the RO has not considered the claims on their merits.  As such, the reopened claims must be remanded for de novo review.

Additionally, the Board believes that VA examinations addressing the etiology of the claimed disabilities are warranted in this case.  In disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

Under the circumstances of this case, the Veteran should be afforded a VA examination to determine whether there is any relationship between his chronic cough and cold disability, his recurrent skin rash, his low back disability, and his right knee disability, and his active duty service.  In this case, the service treatment records show complaints of and treatment for coughing, skin rash, and low back pain.  Although there is no in-service treatment for a right knee disability, the Veteran reported that his right knee pain began very soon after discharge and believes it to be related to his duties of moving heavy cargo and supplies during service.  The Veteran has testified that his symptoms of chronic coughing and colds, skin rash, low back pain, and right knee pain have continued consistently since service discharge.  The Board finds that this evidence satisfies the "low" threshold set forth in McLendon.  Id.  Accordingly, the Veteran should be provided with the appropriate VA examinations.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with the appropriate VA examination(s) to determine the etiology of his chronic cough and cold disability, to include sinus disorder; low back disability, to include diagnosed as degenerative disc disease; skin rash, to include diagnosed as dermatomycoses; and right knee disability, to include diagnosed as degenerative joint disease.  After a thorough review of all evidence in the claims file, to include the Veteran's service treatment records, the post-service treatment records, the Veteran's testimony, and his lay statements of record, the examiner(s) should state:

*Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran has a chronic cough and cold disorder, to include sinus disorder, that was incurred in or is otherwise related to the Veteran's military service.  

*Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's low back disorder, to include degenerative disc disease, was incurred in or is otherwise related to the Veteran's military service.  

*Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's skin rash, to include dermatomycoses, was incurred in or is otherwise related to the Veteran's military service.  

*Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's right knee disability, to include degenerative joint disease, was incurred in or is otherwise related to the Veteran's military service.  

A complete rationale must be provided for all opinions proffered.  In rendering the requested opinions and rationale, the examiner must reconcile his/her opinion with the Veteran's April 2011 hearing testimony, and other lay statements, of in-service symptomatology.  The examiner is advised that the Veteran is competent to report observable symptomatology such as pain, and that the Veteran's lay statements and testimony should be presumed to be credible for the purposes of this examination only.

2.  The Veteran must be advised of the importance of reporting to the scheduled examination(s) and of the possible adverse consequences, to include the denial of his claim, for failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014). 

3.  Thereafter, readjudicate the Veteran's claims on appeal with consideration of all evidence in the claims file.  If any claim remains denied, a Supplemental Statement of the Case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


